Citation Nr: 1404178	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Mr. C.A.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran perfected a claim of the denial of a compensable rating for hearing loss.

In May 2011, the Veteran and another witness, a Mr. C.A., testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  At the time of this hearing, the Veteran and his representative noted that the increased rating claim for hearing loss was the only issue in appellate status, clarifying that the Veteran did not wish to pursue an increased rating claim for tinnitus.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed for an increase in his service-connected bilateral hearing loss in April 2008.  The Veteran was last provided a VA examination that evaluated his service-connected hearing loss in July 2009.  At the time of the May 2011 hearing, the Veteran testified that the hearing loss disability had increased in severity since that examination and requested that he be provided another examination in order to obtain updated VA audiometric testing results.  See Board Hearing Transcript, at page 11.  Based on the Veteran's testimony that the disability has increased in severity since the last provided VA examination, the Board finds that a remand is required to obtain another VA examination.   See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Although the Veteran reported that he did not receive VA treatment, he has indicated that he received private treatment.  The claims file contains private treatment records dated before the April 2008 claim for increase currently in appellate status.  In his testimony before the undersigned, he provided some indication that there was more recent treatment.  Therefore, the Veteran should be requested to identify outstanding treatment records.  See 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any outstanding private treatment records.  The AMC should seek to obtain any outstanding records identified by the Veteran.  If any records cannot be obtained after reasonable efforts have been made, the AMC should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an audiological evaluation to determine the current nature and severity of his hearing loss disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  If speech recognition testing is deemed inappropriate, such must be certified by the examiner. 

The examiner should describe the functional effects caused by the Veteran's hearing loss disability.  He or she should also describe the impact that the Veteran's hearing loss has on his employability.  

Any opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

